UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SONNY LLOYD CHAMBERS,

                                Plaintiff,
                                                                   19-CV-7633 (CM)
                    -against-
                                                                         ORDER
THE OFFICE OF MENTAL HEALTH,

                                Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       On October 16, 2019, the Court dismissed the complaint without prejudice because

Plaintiff failed to file an application to proceed in forma pauperis (IFP) and prisoner

authorization, or pay the fees required to file a civil action in this Court. (ECF No. 5.)

       On December 5, 2019, the Court received a letter from Plaintiff requesting an extension

of time “to complete the work in processing and filing” his complaint because he is “kind of

backed up with work.” (ECF No. 7.)

       The Court denies Plaintiff’s request for an extension of time. The Court dismissed the

action without prejudice and the case is closed. Plaintiff may refile the action at any time as a

new complaint, and submit an application to proceed IFP and a prisoner authorization or pay the

$400.00 in relevant fees.

                                             CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court denies Plaintiff’s request for an extension of time (ECF No. 7.)
         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     December 18, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
